DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  Claims 1, 11, and 18 have been amended and no new claims have been added.  It is noted that the Claim status identifiers associated with dependent claims 11 and 18 are incorrect.  They each states “(Previously Presented)” but should have stated (“Currently Amended”).  The Examiner notes that these status identifier should be corrected to accurately present the status of the claim and that in future responses should be updated and corrected.  However, in order to expedite prosecution, the claims have been reviewed as amended.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.  The Applicant’s argues that under 35 USC 103, the prior art does not disclose “a specific payline which specifies that each of a plurality of columns of symbol positions has a plurality of sub-positions resulting in more sub-positions across the plurality of columns of symbol positions than the plurality of columns of symbol positions” (see Remarks - 4/25/2022, pg. 7).   The Examiner respectfully disagrees.  Garretsen explicitly discloses that using the secondary matrices of Figs. 6-8, the pay table may define additional winning combinations having four, five, or even six adjacent symbols which is more sub-positions across the plurality of columns of symbol positions than the plurality of columns of symbol positions (see Garretsen, Fig. 7, 0075).  Stated differently, Garretsen discloses a payline which specifies a result including a number of sub-positions across the plurality of columns that is greater than the plurality of symbol positions in the primary matrix (see Garretsen, 0075).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garretsen et al. (US 2014/0080571 A1) and Nelson et al. (US 2016/0093141 A1).
Regarding claim 1, Garretsen discloses a gaming system comprising: a display (see Garretsen, 0027); a player interface (see Garretsen, 0028); a game controller comprising a processor (see Garretsen, 0031), and a memory storing (a) symbol data, (b) a pay table, and (c) instructions which, when executed (see Garretsen, Fig. 5-9, 0035, 0044, 0051, 0053, 0074-0075, wherein the program code includes symbol data for presentation, pay table definitions to define a pay table, and instructions for splitting symbol positions), cause the processor to at least:
receive, a selection, via the player interface, specifying one or more paylines for evaluation (see Garretsen, 0028, 0046, wherein the player selects which paylines are active for a given player), each of the one or more paylines specifying one or more sub-positions in one of a plurality of symbol positions on one column of a plurality of columns of symbol positions when the one of the plurality of symbol positions is to be split (see Garretsen, Figs. 5-9, 0056-0070, 0074, wherein the selected paylines are evaluated by the specific symbol positions on one column of a plurality of columns of symbol positions (e.g., 1, 4, 7; 1-1, 1-3, 4)), and a specific payline specifying each of the plurality of columns of symbol positions having a plurality of sub-positions resulting in more sub-positions across the plurality of columns of symbol positions than the plurality of columns of symbol positions (see Garretsen, Fig. 7, 0075, wherein the payline may include 4,5,or 6 winning combinations including a combination of six adjacent symbols which is an expanded payline to include more sub-positions than the number of columns provided in the primary matrix);
randomly select a plurality of symbols from the set of symbol data at the plurality of symbol positions, based on one or more random numbers generated (see Figs 5-9, 0049, 0052, 0056, wherein symbol selection to be presented is selected randomly or pseudo-randomly to populate the plurality of display positions which is to select based on one or more random or pseudo-random numbers);
control the display to display the plurality of symbols selected at the plurality of symbol positions and to override displaying of a first symbol selected for a first symbol position to be split into a plurality of sub-positions by selecting a second plurality of symbols from the set of symbol data for the plurality of sub-positions in the first symbol position randomly selected (see Garretsen, Figs. 5-9, 0044, 0047, 0049, 0051-0052, 0056, wherein the selected symbol positions to be split symbols are selected by a player and the primary symbol position is split into a secondary matrix of sub-positions which may replace and/or overlaid on top of the primary symbol position to override displaying a first symbol selected for a first symbol position);
control the display to display the second plurality of symbols selected at the plurality of sub-positions in the first symbol position (see Garretson, Figs. 5-9, 0044, 0047, 0049, 0052, 0056); and
evaluate, based on the specific payline specified in the selection received via the player interface and the pay table (see Garretsen, Figs. 5-9, 0046, 0051, 0075), the second plurality of symbols displayed at the plurality of sub-symbols on the specific payline specified in the selection received that includes the plurality of sub-positions across the plurality of columns of symbol positions, and whether the second plurality of symbols displayed at the plurality of sub-positions displayed across the plurality of symbol positions contribute to a winning combination (see Garretsen, 0051, 0056-0057, 0074-0075).  Although, Garretsen discloses randomly selecting the game symbols for a game outcome (see Garretsen, 0049) it is silent as to randomly select a plurality of symbols based on the random number generator.
Nelson teach a game device which generates game outcomes including splitting symbol locations (see Nelson, 0016).  Specifically, Nelson teach selecting game symbols to be displayed in a game outcome using a random number generated by a random number generator (see Nelson, 0026).  One would have been motivated to incorporate the teaching of Nelson’s random number generator to use known techniques with similar devices to yield predictable results.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to randomly select a plurality of symbols based on one or more random numbers generated by a random number generator for the purpose of using known techniques to select random and/or pseudo-random outcomes of a game.
Regarding claim 2, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further disclose wherein the instructions, when executed, further cause the processor to evaluate the one or more paylines specified in a defined order of the plurality of sub-positions (see Garretsen, Fig. 6, 0056-0070, 0074-0075, wherein a defined order of symbol positions may be 1-1, 1-3, 4).
Regarding claim 3, Garretsen and Nelson teach the gaming system as claimed in claim 2.  Garretsen further discloses the gaming system as claimed in claim 2, wherein the instructions, when executed, further cause the processor, when evaluating whether the second plurality of symbols displayed at the plurality of sub-positions on the one or more paylines specified contribute to the winning combination, to evaluate from left to right whether a plurality of consecutive sub-positions on the one or more paylines specified from the winning combination (see Garretsen, Fig. 6, 0056-0061, wherein 1-1, 1-3, 4 of Fig. 6 is an exemplary embodiment of evaluating a payline for a winning combination from left to right).
Regarding claim 4, Garretsen and Nelson teach the gaming system as claimed in claim 3.  Garretsen further discloses wherein the instructions, when executed, further cause the processor to evaluate whether a second symbol in one of the plurality of sub-positions is consecutive with a) the second symbol at another sub-position and b) the first symbol at an adjacent symbol position (see Garretsen, 0057-0071, 0073-0074, wherein evaluating for winning combinations in option 1 the plurality of sub-positions is consecutive including a second symbol 1-3 in another symbol position; and such as in  option 2 payline evaluates the symbol at an adjacent position).
Regarding claim 5, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the winning combination is formed from respective symbols in one or more of the plurality of sub-positions (see Garretsen, 0073-0075).
Regarding claim 6, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the winning combination includes more symbols than symbol positions (see Garretsen, 0075, wherein the additional defined winning symbol positions may include having four, five, or even six adjacent symbols in a straight line which is more the primary symbol positions of 3).
Regarding claim 7, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further disclose wherein the player interface is further operable to receive a designation of at least one symbol position to be the first symbol position (see Garretsen, 0051, wherein the first symbol position is a selected symbol position by the player to be replaced with secondary symbol locations).
Regarding claim 8, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the instructions, when executed, cause the processor to split the first symbol position into at least two columns of sub-positions (see Garretsen, Figs. 5-9).
Regarding claim 9, Garretsen and Nelson teach the gaming system as claimed in claim 8.  Garretsen further discloses wherein the instructions, when executed, cause the processor to further split the first symbol positions into a plurality of rows of sub-positions (see Garretsen, Figs. 5-9).
Regarding claim 10, Garretson and Nelson teach the gaming system as claimed in claim 1. Garretsen further discloses to cause the processor to split all symbol positions of a row of symbol positions (see Garretsen, Fig. 7, 0051, 0070, wherein the rule may include splitting all symbol positions of a row in the symbol array).  
Regarding claim 11, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the set of symbol data further includes a first set of symbols for each of the plurality of symbol positions, and a second set of symbols for each of the plurality of sub-positions, and wherein the plurality of symbols selected include a first plurality of symbols selected for display from the first set of symbols, and the second plurality of symbols are selected from the second set of symbols (see Garretsen, Figs. 5-11, 0044, 0047, 0078, wherein the secondary symbols used to populate the secondary symbols is a larger set, a smaller set, or an entirely different set of game symbols).
Regarding claim 12, Garretsen and Nelson teach the gaming system as claimed in claim 11.  Garretsen further discloses wherein the instructions, wherein the instructions, when executed, cause the processor to randomly select the first plurality of symbols independent of the second plurality of symbols (see Garretsen, 0049, wherein the selection of game symbols is by a random outcome selection; 0071-0072, 0078, wherein in at least one embodiment the secondary symbols replace the primary symbol location regardless of the primary symbol selected).
Regarding claim 13, Garretson and Nelson teach the gaming system as claimed in claim 1.  The combination of Garretsen and Nelson further teach wherein the instructions, when executed, cause the processor to randomly select the first symbol position, based on the random number generator (see Garretsen, 0051, Nelson, 0026).
Regarding claim 14, Garretsen and Nelson teach the gaming system as claimed in claim 13.  Garretsen further discloses wherein the instructions, when executed, cause the processor to stack the first symbol positions selected on a subsequent round of game (see Garretsen, 0046, wherein the state of the state of the symbol display area is leftover from a previous play of the game and secondary symbols are displayed on a transmissive video display stacked over the mechanical reels).
Regarding claim 15, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the winning combination on a first of the one or more paylines includes a plurality of winning symbols at one of the plurality of columns of symbol positions and at one or more of the plurality of sub-positions in the first symbol position (see Garretsen, Figs. 5-9, 0073-0074, wherein the plurality of winning symbols are determined in accordance with the paytable).
Regarding claim 16, Garretsen and Nelson teach the gaming system as claimed in claim 15.  Garretsen further discloses wherein the first symbol position is split into a plurality of rows of a first sub-position and a second sub-position (see Garretsen, Figs. 5-9, 0072-0075, wherein the secondary display symbols include a first sub-position and second sub-position (e.g., 1-1; 1-3)), and wherein both the first sub-position and the second sub-position in a first row of sub-positions displayed a number of plurality of winning symbols (see Garretsen, Figs. 5-9, 0072-0075, wherein the winning symbols are located in 1-1 and 1-3).
Regarding claim 17, Garretsen and Nelson teach the gaming system as claimed in claim 15.  Garretsen further discloses wherein the first symbol position is split into a plurality of rows of first sub-position and second sub-position (see Garretsen, Figs. 5-9, 0056), and wherein a first column of sub-positions is adjacent the one of the plurality of columns of symbol positions (see Garretsen, Figs. 5-9, 0056).
Regarding claim 18, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the set of symbol data further includes a first set of symbols for each of the plurality of symbol positions and for each of the plurality of sub-positions, and wherein the plurality of symbols selected for display include a first plurality of symbols randomly selected from the first set of symbols, and a predetermined second plurality of symbols from the first set of symbols (see Garretsen, 0078, wherein the secondary symbols are selected from a set of primary symbol locations).
Regarding claim 19, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the instructions, when executed, cause the processor to determine how the first symbol position on the one or more paylines is evaluated with respect to the winning combination (see Garretsen, Figs. 5-9, 0072-0073).
Regarding claim 20, Garretsen and Nelson teach the gaming system as claimed in claim 1.  Garretsen further discloses wherein the instructions, when executed, cause the processor to receive an input on how the first symbol position on the one or more paylines is evaluated with respect to the winning combination (see Garretson, Figs. 5-9, 0051, 0056-0057, wherein the player selects the particular symbol location to increase potential winning combinations).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715